Citation Nr: 0703276	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-04 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran served in the United States Marine Corps from 
September 1971 to December 1973, to include active duty in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.

The veteran was afforded a Video Conference Hearing before 
the undersigned Veterans Law Judge in January 2006.  A 
transcript is associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service in Vietnam included 
exposure to combat with enemy forces, and that this has 
caused him to develop PTSD.  The record contains a competent 
opinion of a clinical psychologist that diagnosed the veteran 
with PTSD and linked his disorder to his alleged combat 
service in Vietnam.  Thus, if the veteran's combat service 
can be verified, his stressors will be conceded and service 
connection will be granted.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. §§  3.304(d), 3.304(f).  The record does not, however, 
at present contain enough information to verify combat 
service.  

The RO denied the veteran's claim on the basis of his claim 
of combat duty was not verified by the service personnel 
records and the record failed to verify his claimed in-
service stressor of being subjected to weaponry fire.  The RO 
noted and the record reflects that the veteran did not 
receive a Combat Action Ribbon (CAR) or other medal or 
decoration evincing combat duty.  The veteran's DD Form 214 
lists his Military Occupational Specialty (MOS) as Machine 
Gunner, and includes award of the Vietnam Service Medal, with 
a note annotating service in the Republic of Vietnam from May 
1972 to October 1972.  However, his MOS of Machine Gunner did 
not take effect until December 1972, which was after his 
service in Vietnam.  

While the RO was correct in pointing out that the veteran's 
classification as a machine gunner for the first time, as a 
primary duty, was not until December 1972, the Board notes 
that there is a distinction between a primary duty and an 
MOS, and the fact that other primary duties were listed while 
the veteran was in Vietnam does not necessarily mean that the 
veteran was not in his primary MOS during the same period.  
Indeed, the veteran reported and the record reflects that he 
served as a "shore party man" attached to various Marine 
Corps units in Vietnam, where his duties could have 
potentially involved use of a machine gun and/or combat with 
the enemy.  The fact that the veteran was not decorated for 
combat action is not, in and of itself, dispositive on 
whether or not the veteran served in combat with the enemy.  
Further development is warranted to attempt to verify the 
veteran's claimed combat duty and, is such cannot be 
confirmed, the RO must attempt to verify the alleged stressor 
of being exposed to hostile weaponry fire.  For example, 
there is no indication that the RO secured the veteran's unit 
histories.  Further development is thus required.  See Daye 
v. Nicholson, No. 05-2475 (U.S. Vet. App. November 22, 2006). 

As to the veteran's allegation of exposure to weaponry fire, 
the United States Court of Appeals for Veterans Claims held 
in Pentecost v. Principi, 16 Vet. App. 124 (2002), that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  

In view of the foregoing, the Board finds that the RO must 
contact the Department of the Navy/United States Marine Corps 
via the Marine Corps Historical Center (or other appropriate 
agency) and, for the purposes of verifying the veteran's 
alleged combat service or exposure to weaponry fire, attempt 
to locate histories of his units for the dates listed in the 
personnel records.  

The veteran must also be informed that he should provide any 
and all relevant evidence, to include lay or service buddy 
statements, either in his possession that he may be able to 
obtain, including letters sent in service to family members 
or friends, and past or present statements from fellow 
Marines, which might aid in the corroboration of his alleged 
combat activities.  

Accordingly, the case is REMANDED for the following action:

1.  Review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159 (2006).

2.  Contact the Department of the 
Navy/United States Marine Corps via the 
Marine Corps Historical Center (or other 
appropriate agency) and, for the purposes 
of verifying the veteran's alleged combat 
service, attempt to locate histories of 
the following units for the dates listed:  

H&S Co. BLT 2/9 3rd Marine Division 
(Rein.), FMF (May 23, 1972-June 27, 
1972), to include participation in 
OPERATION SONG THAN (6-72) on May 24, 
1972.  

C Co. 3rd SP Battalion/ 3rd Marine 
Division (Rein.), FMF (June 28, 1972-
July 17, 1972).

H Btry. 3rd Bn/12th Mar  3rd Marine 
Division (Rein.), FMF (July 18, 1972-
October 7, 1972).  

3.  The veteran is to be informed that he 
may obtain lay statements, including but 
not limited to testimonials of in-service 
"buddies," and that he may present other 
evidence such as letters written home to 
friends and family from Vietnam, which 
might lend some support for his claimed 
in-service stressors.  The veteran should 
be given appropriate time to collect these 
statements and submit them before the 
claim is re-adjudicated

4.  After obtaining the response from the 
Marine Corps Historical Center (or other 
appropriate agency) and the veteran, review 
the entire record and re-adjudicate the 
claim for entitlement to service connection 
for PTSD.  If the claim remains denied, 
issue an appropriate supplemental statement 
of the case and forward the case to the 
Board for final adjudication.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b)).

